Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Remarks
This Office Action fully acknowledges Applicant’s remarks filed on October 28th, 2022.  Claims 1-15 are pending.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ronaghi et al. (US 2013/0008789), hereafter Ronaghi.
Ronaghi discloses a method and apparatus using electric field for improved biological assays (abstract).  With regard to claim 1, Ronaghi discloses a microfluidic opening in a channel or chamber wherein the channel or chamber is configured to receive from 1 microliter to 10 microliters of a fluid (see abstract and pars. [0037,0054] to the microfluidic aspect of the device, and fig. 1 to item in the area of 116 as a microfluidic opening in a channel/chamber feeding toward wells 100, and such channel/chamber is configured to receive 1 microliter to 10microliters of a fluid).  Further, as in cl. 1, Ronaghi discloses a sensor stack embedded or disposed on a substrate 110 comprising an electrochemical electrode 114 formed of a conductive material that is transparent to a fluorescent emission, the electrochemical electrode including a first side and a second side oriented opposite of the first side, wherein the first side is exposed to the microfluidic opening, and an integrated photodetector 128 (e.g. CMOS, as in cl. 6) positioned relative to the second side of the electrochemical electrode to optically receive the fluorescent emission when passed through the electrochemical electrode) (pars. [0007,0056-0058], for example).  With regard to claims 2 and 3, Ronaghi discloses the electrode is made of ITO (indium tin oxide) (pars. [0054,0055,0065], for example).  With regards to claims 6 and 7, Ronaghi discloses utilizing a photodetector for detecting emissions, wherein the photodetector comprises a CMOS (complimentary metal-oxide semiconductor) detector which include an array of photosensitive diodes, one diode within each pixel and each pixel has its own amplifier (par. [0058]).  Ronaghi further discloses providing microchannels and microarrays in lab-on-a-chip formats in order to allow for low reagent costs, miniaturization, and fast reaction rates (pars. [0007,0058,0068], for example). Further, with regard to claim 7, see pars. [0005,0007] and further wherein claim 7 does not provide any further, particular structural details to the device and wherein Ronaghi discloses the device commensurately, as claimed, as well as acknowledging development of lab-on-a-chip format for nucleic acids and providing the claimed arrangement with the integrated elements as claimed.
                                                                                                                                                                                                                                                                                                                              

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronaghi in view of Diessel et al. (US 2004/0157263), hereafter Diessel.
Ronaghi has been discussed above.
Ronaghi does not specifically disclose that the conductive material comprises the conductive polymer and is selected from those recited in claim 4.
Diessel disclose a method for impedimetric detection of one or more analytes in a sample including utilizing measurement electrodes functionalized with recognition elements and a counter electrode (abstract).  Diessel discloses the conductive material comprises the conductive polymer and is selected from polypyrrole, polythiophene, polyaniline, and the like are suitable for the electrodes (par. [0075]).
It would have been obvious to one of ordinary skill in the art to modify Ronaghi  to utilize the conductive polymer as one of polypyrrole, polythiophene, polyaniline such as taught by Diessel as an obvious, alternative material of construction to the electrode of Mendes in a likewise device for conductive, electrical-based biomolecular analyte detection assays and would have a reasonable expectation of success in the device of Ronaghi, wherein Ronaghi discloses the electrodes may be made of a variety of transparent electrically conductive materials (par. [0065]).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronaghi in view of Flechsig et al. (US 2014/0228247), hereafter Flechsig.
Ronaghi has been discussed above.
Ronaghi does not specifically disclose that the conductive material comprises the conductive ceramic as selected from those recited in claim 5.
Flechsig discloses sequence-specific analysis of nucleic acids (abstract).  Flechsig discloses electroanalytical detection with immobilized probe strands and electrode materials are preferably metal, carbon, polymer or semiconductor electrodes, and including bismuth and bismuth alloys, as well as copper and copper oxides (par. [0036]).
It would have been obvious to one of ordinary skill in the art to modify Ronaghi to utilize the conductive polymer as the conductive ceramic such as bismuth alloys or bismuth copper alloys such as taught by Flechsig as an obvious, alternative material of construction to the electrode of Mendes in a likewise device for conductive, electrical-based biomolecular analyte detection assays and would have a reasonable expectation of success in the device of Ronaghi, wherein Ronaghi discloses the electrodes may be made of a variety of transparent electrically conductive materials (par. [0065]).


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronaghi in view of Jensen et al. (US 2016/0025630), hereafter Jensen, and McCaffrey et al. (US 2012/0019828), hereafter McCaffrey.
Ronaghi has been discussed above.
Ronaghi does not specifically disclose an optically active dye filter, such as a dichroic filter, and having those thicknesses and number of layers as recited in claims 8-10 (it is noted that Mendes discloses notch and color filters to collect the emitted radiation; par. [0098], fig. 4).
Jensen discloses analytical instrument systems (abstract).  Jensen discloses detection of target biomolecules and includes optical elements for detection of fluorescence emissions, and including a dichroic mirror filter 232 and emission filter 236 (pars. [0029-0031], for example).
McCaffrey discloses an integrated analytical system and method and including binding reaction for immunoassays and nucleic acid hybridization assays (abstract, par. [0053]).  McCaffrey discloses the device is configured such that emitted light from the fluorescent species in the nanoscale well is transmitted through a solid medium on its way to the detector, and wherein the optical layer between the well and the detector can comprise dichroic filters of thin layers to provide a low refractive index layer.  McCaffrey discloses that the thin layers have a thickness generally greater than 0.5 microns or 1 microns, or 1 and 10 microns (par. [0062]).
It would have been obvious to one of ordinary skill in the art to modify Ronaghi to include an optically active dye filter between the electrode and photodetector and active dichroic filter such as taught by Jensen and McCaffrey in order to provide a filter to block unwanted portions from reaching the photodetector and interfering with the sought fluorescent emissions from the sample to be detected and reflecting selected excitation light so as to provide more accurate reception of the desired fluorescent emissions at the photodetector and thus more accurate assaying of the biomolecules.  Further, McCaffrey provides to one ordinary skill in the art that it is obvious to provide the filters with a micron-scale thickness, and wherein dichroic filters are multilayered (also disclosed in Jensen wherein a dichroic mirror is known to be multilayered), wherein the choosing of 5 to 250 individual layers is seen as an obvious engineering design choice to one of ordinary skill in the art in order to optimize the number of layers needed for providing the desired filtering sought, and is seen as such absent a showing of a criticality or unexpected results arising otherwise.  Further noting that Ronaghi contemplates a multitude of assays and related methods to be applied with the device, including using dyes or fluorescent labels associated with the terminal nucleotide in optical assessments (pars. [0076,0082,0083,0091-0092]).





Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronaghi in view of Bekki et al. (US 2009/0205979), hereafter Bekki.
Ronaghi does not specifically disclose a light source to emit EM excitation energy onto the first side through the microfluidic opening. 
Ronaghi further discloses a fluid including a fluorescent agent as in claims 12-14(see pars. [0082-0083) and cited patents therein to PCR amplification methodologies which utilize such a fluid including a fluorescent agent, and as particularly in cl. 13)
 Ronaghi, as similarly above in claim 11, does not specifically disclose emitting EM energy through the nucleic acid fluid and onto a first side of the sensor stack as in claim 14.
Bekki discloses a multiplex nucleic acid detection system comprising a light source to emit EM excitation energy onto the first side through the microfluidic opening, in which an opening is provided for passing the light for photo-excitation (par. [0083]; see also pars. [0032,0033,0096,0097,0111] to detecting double-stranded nucleic acids including a fluid including a fluorescent agent as an amplifying fluid including a redox active intercalating dye and fluorescent intercalating dye, and nucleic acid oligomer).
It would have been obvious to one of ordinary skill in the art to apply EM excitation by way of a light source through the nucleic acid fluid and onto a first side of the sensor stack as in cls. 11/14 as taught by Bekki provides for an obvious, alternative arrangement realized by one of ordinary skill in the art for exciting from the first side instead of the at second side as in Ronaghi, wherein such application at a first side is said to have a reasonable expectation of success in Rongahi for the likewise desired purpose of photoexcitation of the sample and subsequent photodetection of the emissions therefrom, wherein Ronaghi discloses such assays to be applied to the device of Ronaghi (e.g. PCR assays and other related method using dyes or fluorescent labels associated with the terminal end of the nucleotide for optical assessment; see pars. [0076,0082,0083,0091-0092]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronaghi in view of Bekki as applied to claims 11-14 above, and further in view of Mendes et al. (WO 2018/136932), hereafter Mendes.
With regard to claim 15, Ronaghi/Bekki does not specifically disclose simultaneously measuring a real time strength of the electrochemical response and the fluorescent emission generating during amplification as recited therein.
Mendes discloses a nucleic acid detection device (abstract).  Mendes discloses simultaneously measuring a real time strength of the electrochemical response and the fluorescent emission generating during amplification as given by spectro-electrochemical transduction (giving both the electrochemical response generated and the optical, fluorescence emission generated) (pars. [0098,0099], figs., for example).
It would have been obvious to modify Ronaghi/Bekki to provide for simultaneously measuring a real time strength of the electrochemical response and the fluorescent emission generating during amplification such as taught by Mendes wherein spectro-electrochemical transduction provides a simultaneous, time-resolved and in-situ spectroscopic and electrochemical information on faradaic processes associated with electron transfer during and the ensuing changes in oxidation state of a redox species at the electrode, including a redox-labeled reported antibody (giving information to reaction mechanisms), and wherein such combined transduction technique affords an increased sensitivity and selectivity where multiple, principal pieces of information can be obtained at once in a single assay.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new grounds of rejection applied above in view of the amendments to the claims.
Herein, claims 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ronaghi et al. (US 2013/0008789), and the remaining dependent claims are rejected as being unpatentable over Ronaghi in view of the above-cited prior art for the reasons discussed above in the body of the action.
Further, while Applicant asserts that Ronaghi does not teach a photodetector as part of the device and would not suggest this (see page 13 of the remarks), Examiner asserts that, as discussed above in the body of the action, Ronaghi discloses a photodetector 128, fig. 1 (e.g. CMOS, as in cl. 6) integrated and positioned relative to the second side of the electrochemical electrode 114 to optically receive the fluorescent emission as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798